[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT 10.2

AMENDED AND RESTATED SUPPLY AGREEMENT

THIS AMENDED AND RESTATED SUPPLY AGREEMENT (THE “SUPPLY AGREEMENT”) is made
effective as of the 21st day of April, 2014 (the “Effective Date”) by and
between Cerus Corporation (“Cerus”), a Delaware corporation, having its
principal place of business at 2550 Stanwell Drive, Concord, CA 94520, and
Purolite Corporation (“Purolite”), a Delaware corporation, having its principal
place of business at 150 Monument Road, Bala Cynwyd, PA 19004. (Cerus and
Purolite are each individually referred to in this Supply Agreement as a “Party”
and, collectively, as the “Parties”).

WITNESSETH

WHEREAS, Cerus develops, markets and sells products and technology for the
inactivation of pathogens in blood and blood components, and Purolite is a
global manufacturer and supplier of specialty resins;

WHEREAS, the Parties desire to set forth the terms under which Cerus may
purchase from Purolite [ * ] and [ * ] (collectively, the “Raw Materials”) made
to Cerus specifications as further detailed, respectively in Exhibit A and
Exhibit B attached hereto (the “Specifications”); and

WHEREAS, the Raw Materials will be used in the manufacture of disposable
products forming part of the INTERCEPT Blood System for platelets and the
INTERCEPT Blood System for plasma for sale by Cerus and its affiliates, and
disposable products forming part of similar systems for sale by third parties
(collectively, the “Products”).

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein, Cerus and Purolite agree as follows:

1. PURCHASES

1.1 Purchase and Sale. During the term of this Supply Agreement, Purolite shall
sell to Cerus Raw Materials ordered pursuant to Section 1.2 of this Agreement.
Cerus may designate, from time to time, one or more third parties (hereinafter
referred to individually as a “Designee”) that are authorized to receive,
inspect and test shipments from Purolite for such ordered Raw Materials pursuant
to Section 2.

1.2 Forecasts/Purchase Orders. No later than the end of the third quarter of
each calendar year, Cerus will provide Purolite with written, non-binding
rolling [ * ] month [ * ] forecasts of its requirements of Raw Materials for the
following [ * ] (each a “Forecast”), including requested delivery dates. On or
before the end of each calendar quarter during the term of this Agreement, Cerus
will provide a binding [ * ] order for the immediately following calendar
quarter, with estimated delivery dates set forth therein (“Purchase Order(s)”)
and a non-binding [ * ] forecast, with estimated monthly delivery dates set
forth therein. Within ten (10) business days after receipt of the Purchase
Order, Purolite shall provide confirmation of its ability to meet the monthly
requirements in a Purchase Order, including the requested delivery dates set
forth therein. All sales of Raw Materials shall be subject to the terms and
conditions of this Agreement and, to the extent they specify quantities,
destinations and delivery dates, to Cerus’ Purchase Orders, as the case may be.



--------------------------------------------------------------------------------

2. DELIVERY AND ACCEPTANCE

2.1 Testing and Release of Raw Materials. Purolite shall ship a representative
sample of each batch of Raw Materials produced with all relevant documentation
(including Batch Record and Certificate of Analysis) to Cerus’ or its Designee’s
testing facility, as applicable, for testing as further detailed in the “Quality
Obligations” provided in Exhibit C attached hereto. If the analysis of the
sample batch performed by Cerus or its Designee, as applicable, indicates that
said batch does not meet Specifications or is otherwise non-conforming, Cerus
shall provide written notification of such to Purolite. A Certificate of
Analysis shall be issued to Cerus for each accepted batch.

2.2 Shipment. Purolite shall, upon notification by Cerus, ship released batches
for said materials to the location designated by Cerus in the applicable
purchase order, using a mutually agreed carrier. Freight terms are [ * ]. [ * ]
will prepay and add the freight costs from the Philadelphia Warehouse to the
requested Cerus destination. Title and risk of loss to the Raw Materials shall
pass to Cerus [ * ] by Purolite. Unless otherwise agreed to in writing, Cerus
shall pay all shipping charges. Purolite shall provide Cerus with all
documentation necessary to accomplish shipment to such designated locations as
further described in the Specifications. Should Purolite be unable to provide
Raw Materials by the agreed upon date of shipment set forth in the applicable
purchase order within agreed upon lead time, Purolite will bear the premium
freight cost (including airfreight) to deliver the Raw Materials to Cerus’ final
destination, as specified in the purchase order.

2.3 Quality Assurance.

2.3.1 All Raw Materials shipped hereunder shall meet the Specifications and
shall be subjected to a quality control inspection and final release by Purolite
in accordance with the Quality Obligations set forth in Exhibit C attached
hereto, and Purolite shall maintain compliance with said Quality Obligations. If
Cerus or said Designee, as applicable, rejects Products as a result of Raw
Materials non-conformance, Cerus shall notify Purolite in writing within 60
days. At Cerus option, and at Purolite’s expense, as the case may be, Cerus
shall receive a credit, refund or replacement for such Raw Materials if the
non-conformance can be directly attributed to Purolite’s Raw Materials.

2.3.2 Purolite shall permit Cerus to review periodically Purolite’s production
and quality control procedures and records and to visit Purolite’s facilities at
reasonable times with a representative of Purolite present in order to assure
satisfaction of the requirements of this Agreement. Purolite will also notify
Cerus immediately of any inspection of its facilities by a federal, state or
local regulatory agency as well as the results of such inspection.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 2 of 7

CERUS–PUROLITE AGMT.



--------------------------------------------------------------------------------

2.3.3 In the event that either Party receives any complaint regarding the Raw
Materials, it shall notify the other Party promptly. Purolite will be
responsible for evaluating these complaints and responding to Cerus in writing.
Cerus will make a preliminary evaluation of each complaint and will conduct all
follow-up and communicating which it deems appropriate.

3. PAYMENT

3.1 Prices to be paid by Cerus (the “Prices”) are set forth on Exhibit D. Price
adjustments and terms will be determined by the formula and terms listed on
Exhibit D.

3.2 Immediately following each shipment, Purolite shall invoice Cerus for Raw
Materials produced, released and shipped in accordance with this Agreement and
pursuant to Cerus’ Purchase Order for that shipment. Cerus will pay the amount
of the invoice within [ * ] days of shipment from Philadelphia warehouse with
proof of shipment. covered by such invoice sent by Purolite.

4. RAW MATERIAL CHANGES

4.1 Purolite shall notify Cerus in advance and in writing of any proposed change
in the following aspects of the Raw Materials or their components:
(i) composition or source of any raw material; (ii) method of producing,
processing or testing; (iii) change in subcontractors for producing, processing
or testing; (iv) site of manufacture; and/or (v) labeling. No such change shall
be made without Cerus’ prior written consent.

4.2 Purolite shall make available to Cerus all developments or enhancements to
the Products and other products that accomplish the same or similar functions as
the Products. If Cerus shall agree in writing to accept any such enhancement,
development or other product, it shall be added as an amendment to the
applicable Specifications or as a new Specification, as applicable. Changes in
the price of Products as a result of enhancements or developments accepted by
Cerus shall be mutually agreed in writing.

5. FORCE MAJEURE

Purolite shall not be liable for delays in performance or for non-performance of
its obligations hereunder if prevented by unforeseeable causes outside of its
reasonable control. Without limiting the foregoing, such causes shall include
but not be limited to, acts of God or the public enemy, fires, floods,
earthquake, riots, boycotts, strikes, lock-outs, and delays in transportation or
shortage of supplies necessary for production, in each case where delays could
not reasonably have been prevented. Upon discovering that timely performance
will be delayed, Purolite will immediately notify Cerus of the nature of the
delay and Purolite’s disaster recovery plan along with timing expectations.
Purolite will develop and furnish to Cerus a copy of a proposed disaster
recovery plan promptly following execution of this Supply Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 3 of 7

CERUS–PUROLITE AGMT.



--------------------------------------------------------------------------------

6. WARRANTIES AND INDEMNIFICATIONS

6.1 Purolite Warranties

6.1.1 PUROLITE WARRANTS THAT PUROLITE TRANSFERS GOOD AND MARKETABLE TITLE TO THE
RAW MATERIALS SOLD TO CERUS UNDER THIS AGREEMENT AS OF THE TIME THAT PUROLITE
SHIPS SUCH RAW MATERIALS. THE WARRANTIES IN THIS SECTION 6.1.1 ARE IN LIEU OF
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND
EXCLUDED BY PUROLITE, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR USE, OR ANY WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE.

6.1.2 All Raw Materials provided to Cerus are hereby guaranteed by Purolite, as
of the date of shipment or delivery, to meet the Specifications and requirements
specified by Cerus under this Supply Agreement and, to be, on such date, not
adulterated or misbranded.

6.2 Indemnification

6.2.1 Cerus, will indemnify, defend and hold harmless Purolite, its affiliates,
and their respective officers, directors, agents, and employees (each a
“Purolite Indemnified Party”) from and against any and all claims, actions and
causes of action from third parties, and liabilities, losses, costs, damages or
expenses (including reasonable attorney’s fees) arising therefrom out of or in
consequence of (i) the possession or use of any Products containing the Raw
Materials, except to the extent caused by a matter covered by Purolite’s
indemnity in Section 6.2.2; (ii) the death of or bodily injury to any person on
account of the use of any Product containing the Raw Materials, except to the
extent caused by a matter covered by Purolite’s indemnity in Section 6.2.2; or,
(iii) any claim that the Products violate a patent or trademark. However, Cerus
shall not be obligated to indemnify a Purolite Indemnified Party from any
liability to the extent caused by a Purolite Indemnified Party’s negligence or
misconduct.

6.2.2 Purolite will indemnify, defend and hold harmless Cerus and its respective
officers, directors, agents, employees and affiliates (each a “Cerus Indemnified
Party”) from and against any and all third party claims, actions, causes of
action, liabilities, losses, costs, damages or expenses (including reasonable
attorney’s fees) to the extent arising out of or in consequence of any (a) claim
of patent or trade secrets infringement which relates to the Raw Materials.
However, Purolite shall not be obligated to indemnify a Cerus Indemnified Party
from any liability to the extent caused by such Cerus Indemnified Party’s
negligence or misconduct.

6.2.3 Each Party agrees to give the other Party prompt written notice of any
claims, including any claims asserted or made by any governmental authority, for
which the other might be liable under the foregoing indemnification, together
with the opportunity to defend, negotiate and settle such claims. Such notice
shall be given to the other Party promptly after receipt of such claim. Failure
to provide or promptly provide such notice shall not release the other Party

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 4 of 7

CERUS–PUROLITE AGMT.



--------------------------------------------------------------------------------

from any of its obligations hereunder except to the extent that the indemnifying
Party is materially prejudiced by such failure. Each Party will cooperate fully
with the other Party in defending or otherwise resolving any such action, and
each indemnified Party in any such action may at its option and expense be
represented in such action.

6.3 Insurance. Each Party shall obtain and keep in force during the term of this
Agreement [ * ] comprehensive liability insurance covering each occurrence of
bodily injury (including death) and property damage in an amount of not less
than $[ * ] combined in a single limit, including:

(i) Products and Completed Operations Liability; and

(ii) Contractual Liability.

The insurance policy shall be endorsed to name the other Party as additional
insured and to provide for written notification to the other parties by the
insurer not less than thirty (30) days prior to cancellation, expiration or
modification. If requested in writing, a certificate of insurance evidencing
compliance with this Section and referencing this Supply Agreement shall be
furnished to each Party.

7. DISCLOSURE OF INFORMATION; INTELLECTUAL PROPERTY

7.1 Purolite shall maintain in confidence information received prior to and in
the course of this Agreement from Cerus or its Designee(s) relating to Cerus and
its Products, including, but not limited to, Cerus’ supply chain and business
activities (“Confidential Information”) and shall not disclose the same to any
third party or use the same except for the purposes of this Agreement. The term
“Confidential Information” shall not be deemed to include information which:

(a) is now, or hereafter becomes, through no act or failure to act on the part
of Purolite, generally known or available;

(b) is known by Purolite at the time of receiving such information, as evidenced
by his or her written records;

(c) is hereafter furnished to Purolite by a third party, as a matter of right
and without restriction of disclosure; or

(d) is the subject of a written permission to disclose provided by Cerus.

Purolite understands and agrees that this Supply Agreement is not intended to
grant Purolite any right, title, interest or license to use or disclose Cerus’
Confidential Information and intellectual property, including, but not limited
to Products designs and Specifications.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 5 of 7

CERUS–PUROLITE AGMT.



--------------------------------------------------------------------------------

7.2 Cerus understands and agrees that this Supply Agreement is not intended to
grant Cerus any right, title, interest or license to use Purolite’s
manufacturing processes.

8. TERM; TERMINATION

8.1 This Supply Agreement will have a term (the “Initial Term”) which will run
for Eighty-Four (84) months commencing on the Effective Date, subject to
extension as provided in Section 8.2.

8.2 At the end of the Initial Term and each renewal term, this Supply Agreement
shall automatically renew from year to year for successive one (1) year periods,
unless either Party shall have given the other Party written notice of
non-renewal at least two years prior to the last day of the Initial Term or
renewal term, as the case may be.

8.3 If a Party materially breaches this Supply Agreement and such breach remains
uncured for a period of ninety (90) days after written notice containing details
of the breach is delivered to the breaching Party, then the non-breaching Party
may terminate this Supply Agreement as to the breaching Party by further notice
delivered no later than thirty (30) days after the expiration of the initial
ninety (90) day cure period.

8.4 The provisions of Articles 6 and 7 of this Supply Agreement shall survive
termination of the Supply Agreement and remain in effect in accordance with
their terms.

9. MISCELLANEOUS

9.1 Entire Agreement. This Supply Agreement contains the entire agreement
between the Parties relating to the Raw Materials and supersedes all prior
agreements and negotiations between Cerus and Purolite regarding the same. None
of the terms of this Supply Agreement shall be deemed to be waived or amended by
any Party unless such a waiver or amendment specifically references this Supply
Agreement and is in writing signed by the Party to be bound.

9.2 Notices. All notices and demands required or permitted to be given or made
pursuant to this Supply Agreement shall be in writing and effective when
personally given or when placed in an envelope and deposited in the United
States mail postage prepaid and return receipt requested, or delivered by a
recognized commercial courier service, addressed as follows:

If to Cerus:

Chief Executive Officer

Cerus Corporation

2550 Stanwell Drive

Concord, CA 94520

cc: Chief Legal Officer by fax ([ * ])

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 6 of 7

CERUS–PUROLITE AGMT.



--------------------------------------------------------------------------------

If to Purolite:

Ted Begg, Sales Mgr.

The Purolite Company

150 Monument Road

Bala Cynwyd, PA 19004

cc: Jacob Brodie, Vice President by email [ * ]

or to such other address as to which either Party may notify the other.

9.3 Assignment. This Supply Agreement shall be binding upon and inure to the
benefit of the Parties, their successors and assigns. This Supply Agreement
shall be assignable: (i) by any Party to an affiliate of the Party, in whole or
in part, without the consent of the other Party; (ii) by any Party with the
written consent of the other Party; or (iii) by any Party without the consent of
the other Party to the purchaser of substantially all the assets of its business
to which this Supply Agreement relates or to any corporate successor to a Party
by merger, consolidation or otherwise. Any attempted assignment that does not
comply with the terms of this Section shall be void. Each Party shall cause this
Supply Agreement to be assumed by any business organization that purchases its
operations supporting this Supply Agreement or to any corporate successor to a
Party by merger, consolidation or otherwise. Despite any assignment under this
Section, the Party making the assignment shall remain liable for its obligations
as a Party to this Supply Agreement.

9.4 Governing Law. This Supply Agreement is deemed to have been executed in and
shall be governed by and construed in accordance with the Uniform Commercial
Code as enacted in the State of New York and other applicable laws of the State
of New York. If particular portions of this Supply Agreement are ruled
unenforceable, such portions shall be deleted and all other terms and conditions
of this Supply Agreement shall remain in full force and effect.

9.5 Independent Contractors; Relationship of Parties

9.5.1 The relationship of the Parties under this Supply Agreement shall be and
at all times remains one of independent contractors. No Party is an employee,
agent or legal representative of any other Party or shall have any authority to
assume or create obligations on any other Party’s behalf.

9.5.2 Cerus shall have the right to revoke any designation as a Designee made
pursuant to Subsection 1.1 of this Agreement, which revocation shall be
effective thirty (30) days following written notice of such to Purolite.

9.5.3 Nothing herein shall be construed as giving any Designee any rights,
interest or claims hereunder or be entitled to any benefits under or on account
of the Agreement as a third-party beneficiary or otherwise and the sole and
intended beneficiaries of this Agreement and the Supply Agreement are Cerus and
Purolite.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 7 of 7

CERUS–PUROLITE AGMT.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Supply Agreement in
counterparts, effective as of the day and year first written above.

 

CERUS CORPORATION By:   /s/ Kevin D. Green Name:   Kevin D. Green Title:   Vice
President, Finance and   Chief Financial Officer

 

PUROLITE CORPORATION By:   /s/ Jacob Brodie Name:   Jacob Brodie Title:   Vice
President

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

SIGNATURE PAGE

CERUS –PUROLITE AGMT .



--------------------------------------------------------------------------------

Exhibit A

Specifications for [ * ]

{Attached separately}

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT A

CERUS –PUROLITE AGMT



--------------------------------------------------------------------------------

Exhibit B

Specifications for [ * ]

{Attached separately}

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT B

CERUS –PUROLITE AGMT



--------------------------------------------------------------------------------

Exhibit C

Quality Obligations

The following is to set forth responsibilities of Cerus and Purolite with
respect to Quality Obligations.

(A) Cerus (directly or through its Designee) Responsibilities:

 

1. Provide Purolite with current, approved regulatory documents including
Specifications.

 

2. Approve manufacturing batch records, review validation documents and other
manufacturing documents as applicable. If changes are indicated, provide edited
copies to Purolite to facilitate revision.

 

3. Cerus will analyze pre-shipment samples of Product within [ * ] of receipt of
said samples at the designated Cerus testing facility. Cerus will provide
Purolite with the analysis data and if the Product is approved, will provide a
written release of the Product Lots for shipment to Cerus. If Product Lots are
rejected, Cerus will provide an explanation of the rejection along with the
analysis data.

 

4. Inspect and test all Products shipped hereunder and notify Purolite of any
Products that do not comply with the Specifications within sixty (60) days from
delivery. Such notice shall specify the reasons for rejection, and Cerus or
Designee giving notice (as the case may be) shall thereafter (insofar as they
are in its possession and with Purolite’s approval) return the rejected Products
to Purolite at Purolite’s risk and expense. If Cerus or its Designee (as the
case may be) does not deliver such written notice of rejection within such sixty
(60)-day period, Cerus shall be deemed to have accepted the shipment. In the
event that Cerus or Designee (as the case may be) delivers notice to Purolite
that Cerus or said Designee has rejected any shipment, Cerus or said Designee
(as the case may be) shall promptly make available to Purolite for examination
and testing the Products contained in such rejected shipment (excluding units
consumed in such Designee testing), and Purolite shall, within ninety (90) days,
replace the defective and non-conforming Products contained in such shipment and
return such Products to Cerus or said Designee (as the case may be),
transportation and insurance prepaid.

(B) Purolite Responsibilities:

 

1. Maintain specifications and test methods according to Purolite SOPs and where
applicable, according to mutually agreed upon specifications.

 

2. Sample and maintain reserve samples per the Specifications.

 

3. Test and perform quality release of Raw Materials and finished products
according to Purolite SOPs and approved specification requirements.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT C

CERUS –PUROLITE AGMT



--------------------------------------------------------------------------------

4. Provide prior notification to and obtain written approval from Cerus Quality
Assurance of any significant change to production or test records, Raw Material
Specifications, test methods or location relating to manufacture of Products.

 

5. Perform testing as directed by approved master records, protocols, or
validated analytical test procedures.

 

6. Maintain reasonable manufacturing records as agreed to by Cerus.

 

7. Perform cleaning and process validation as applicable per protocol (which
shall be reviewed by Cerus prior to final approval by Purolite).

 

8. Review and forward all deviation reports to Cerus for review as part of batch
record documentation.

 

9. Review and forward copy of Certificates of Analysis, and related documents,
as required, to Cerus for review.

 

10. Provide batch records and test records, as requested, to Cerus for review
during audits.

 

11. Provide evidence of ISO 9001 certification, if requested.

 

12. Maintain facility and critical systems in a current state of compliance and
validation per ISO 9001 requirements.

 

13. Agree to regular audits (no more frequently than annually or for cause) by
Cerus at mutually acceptable times.

 

14. Support Cerus regulatory submissions by providing information requested in a
timely manner provided such submissions do not require Purolite to provide
Purolite Confidential Information or trade secrets.

 

15. Notify Cerus, within ten (10) business days, of pending ISO or FDA audits
that may affect the supply of Raw Materials under this Agreement. Provide
results of any ISO or FDA audit related to Cerus manufacturing.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT C

CERUS –PUROLITE AGMT



--------------------------------------------------------------------------------

Exhibit D

Pricing and Formula

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT D

CERUS –PUROLITE AGMT